NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
LAURA A. HUNT,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,'
Respondent. -
2011-3001
Petition for review of the Merit Systems Protection
Board in case no. CH0831090791-C-1.
ON MOTION
ORDER
We treat Laura A. Hunt’s correspondence received on
December 21, 2010, as a motion for Hunt to file her in-
formal brief out of time
Upon consideration thereof,
IT ls ORoEREo THAT:
The motion is granted The informal brief is accepted
for filing The respondent should calculate its brief due
date from the date of filing of this order.

HUNT V. MSPB
2
FoR THE CoURT
   lsi Jan H0rba1y
Date J an Horba1y
cc: Laura A. Hunt
Ca1vin Morrow, Esq.
C1erk
F l
U.S. COURT 0||5EPPEALS FOR
320 THE FEDERAL ClRCU1T
APR 05 2011
.|ANHORBAlY
Gl.M